IN THE COURT OF APPEALS OF IOWA

                                 No. 20-0570
                             Filed March 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHRISTOPHER RYAN NICHOLS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Patrick W.

Greenwood, Judge.



      Christopher Nichols appeals his prison sentence. AFFIRMED.



      Scott M. Wadding of Sease & Wadding, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Greer and Schumacher, JJ.
                                          2


MAY, Presiding Judge.

       Christopher Nichols appeals his prison sentence.          Nichols claims his

sentence should be vacated because victim impact statements “introduced

unproven, unrelated, and prejudicial information for the sentencing court’s

consideration.” We affirm.

       The State charged Nichols with (1) delivery or possession with intent to

deliver methamphetamine to a person under eighteen years old, a class “B” felony;

and (2) sexual abuse in the third degree, a class “C” felony. Nichols and the State

reached an agreement that (1) Nichols would plead guilty to sexual abuse in the

third degree; (2) the State would dismiss the methamphetamine charge; and

(3) the parties would jointly recommend a ten-year prison term.

       At the plea hearing, Nichols admitted he committed the offense of sexual

abuse in the third degree by inappropriately touching a victim who was fifteen years

old when Nichols was four or more years older. The court accepted Nichols’s plea

and proceeded directly to sentencing.1 The State presented verbal victim impact

statements from the victim’s mother, the victim, and the victim’s grandfather.2 The

victim’s mother and grandfather described (1) Nichols’s abuse of the victim and

also (2) alleged abuse by Nichols of the victim’s mother. The victim’s mother also

alleged Nichols abused her son. Nichols raised no objection to these statements.




1 Nichols waived his right to delayed sentencing, his right to the use of a
presentence investigation report for purposes of sentencing, and his right to file a
motion in arrest of judgment.
2 Prior to the hearing, a written statement by the victim’s mother was also filed with

the court. A note from the victim’s therapist was attached to the mother’s
statement.
                                          3


       The district court sentenced Nichols to prison. In this appeal, Nichols asks

us to vacate his sentence and remand for resentencing.3

       “A sentencing court’s decision to impose a specific sentence that falls within

the statutory limits ‘is cloaked with a strong presumption in its favor, and will only

be overturned for an abuse of discretion or the consideration of inappropriate

matters.’” State v. Boldon, ___ N.W.2d ___, ___, 2021 WL 297435, at *8 (Iowa

2021) (quoting State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002)). “We afford

sentencing judges a significant amount of latitude because of the ‘discretionary

nature of judging and the source of the respect afforded by the appellate process.’”

Id. (quoting Formaro, 638 N.W.2d at 725).

       Even so, “[a] remand for resentencing is appropriate if the record contains

‘clear evidence’ that the sentencing court relied on unproven or unprosecuted

offenses.” State v. Olson, No. 19-1960, 2020 WL 5650580, at *4 (Iowa Ct. App.

Sept. 23, 2020) (quoting State v. Sailer, 587 N.W.2d 756, 762–64 (Iowa 1998)).

“Even if a victim impact statement discloses unproven offenses, ‘there must be an

affirmative showing the court relied on . . . improper evidence.’” Id. (alteration in

original) (quoting Sailer, 587 N.W.2d at 762). “We look at the court’s reasons for

imposing the sentence to determine whether any of them pertain to the

impermissible statements.” Id. (citing Sailer, 587 N.W.2d at 763).

       Nichols claims the mother and grandfather’s victim impact statements

introduced inappropriate matters, namely, alleged wrongs against the victim’s


3Iowa Code section 814.6(1)(a)(3) (2020) prohibits direct appeals from guilty pleas
unless the defendant appeals from a class “A” felony or has “good cause.”
Because Nichols only appeals his sentence, he has good cause and we may
consider his direct appeal. See State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020).
                                          4


mother and brother. And Nichols contends that, because the court acknowledged

listening to those statements,4 the court considered inappropriate matters when

determining his sentence.

       We begin by noting Iowa Code section 915.21(1) expressly authorizes

victims to “present a victim impact statement to the court.” And section 901.5

expressly requires sentencing courts to “receiv[e] and examin[e] . . . victim impact

statements.” So we do not fault the district court for acknowledging it listened to

the mother and grandfather’s statements. Cf. Sailer, 587 N.W.2d at 763 (noting

court was “unable to discern any reliance on improper factors which would

overcome the presumption that the district court properly exercised its discretion”

from district court’s statement that it had “considered the amount of the financial

loss to the victim of this offense” and further noting this “statement appears to

merely list sentencing factors which must be considered pursuant to”

section 901.5).

       As noted, though, remand would be appropriate if the record “affirmative[ly]

show[ed]” through “clear evidence” that the sentencing court had relied on

unproven offenses described in the victim impact statements. See Olson, 2020

WL 5650580, at *4 (quoting Sailer, 587 N.W.2d at 762–64). But it does not. When

explaining the reasons for its sentence, the court said it had considered (1) “the

impact of his offense on the victims,” (2) “the nature of the offense that Mr. Nichols



4 According to the transcript, the court said: “I’ve listened to the victim impact
statement made those [sic], and I have reviewed those that are on file in this case.
And specifically that filing was made February 29th of this year and includes [the
victim’s mother’s] handwritten statement as well as the attached document from
the [victim’s] therapist.”
                                          5

committed,” (3) “the fact that the offense had considerable impact on the victim,”

(4) “the crime Mr. Nichols committed,” (5) “the impact that it had on the victims of

the offense,” (6) “the fact [Mr. Nichols] doesn’t appear [a] slight[] bit remorseful

about the offense,” and (7) the fact “probation would, of course, unduly depreciate

the seriousness of the offense.” (Emphasis added.) Seven times the court used

the singular to show that its focus was on the offense to which Nichols pled guilty.

And although the court also mentioned other proper considerations such as

Nichols’s age and employment, the court never mentioned the other wrongs

alleged in the mother and grandfather’s statements. This suggests the court

properly exercised its duty to “filter out” those improper considerations. See Sailer,

587 N.W.2d at 764 (noting that, although allowing victim impact statements “may

at times result in the airing of allegations which are unproven, we trust that our

district courts, when weighing such statements as part of the sentencing

determination, will filter out improper or irrelevant evidence” and further noting

“[w]ithout any clear evidence to the contrary, we assume the district court did so in

the case at bar”).

       Even so, Nichols suggests resentencing is required by State v. Matheson,

684 N.W.2d 243, 245 (Iowa 2004), and State v. Hintze, No. 18-1418, 2019 WL

1056082 (Iowa Ct. App. Mar. 6, 2019). We disagree. In Matheson, the district

court overruled a defendant’s objections to victim impact statements that contained

impermissible information. 684 N.W.2d at 244–45. By overruling the objection,

the district court implied it could consider the impermissible information when

making the sentencing determination. But that did not happen here. For one thing,

because Nichols did not object to the victim statements, the court ruled on no
                                        6


objections. Nor did the court otherwise suggest it relied on unproven offenses

described in the statements. So we think Matheson is distinguishable.

      Hintze is also distinguishable. There, the district court made conflicting

statements as to whether it was considering unproven allegations. Hintze, 2019

WL 1056082, at *2 (“The mother’s statement introduced facts not otherwise in the

record and included serious allegations against Hintze that mirrored Hintze’s prior

offenses.   The court stated it was not taking the mother’s statement into

consideration for sentencing purposes, then cited the minutes of testimony where

a police report noted M.G. making the same allegations.”). But here, there was no

conflict. The district court consistently focused on the single offense to which

Nichols pled. The court gave no reason to believe it was relying on other offenses.

      The record does not show the district court relied on improper sentencing

considerations. So we affirm.

      AFFIRMED.